978 F.2d 745
298 U.S.App.D.C. 248
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Jeffrey M. YOUNG-BEY, Petitioner.
No. 92-3198.
United States Court of Appeals, District of Columbia Circuit.
Sept. 16, 1992.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petition for an emergency writ of mandamus, it is


2
ORDERED that the petition be denied.   On August 17, 1992, the district court denied petitioner's motions for release pending appeal.   Petitioner has therefore obtained the relief requested, a ruling on his motions, making his petition moot.